DETAILED ACTION
	This Office action is responsive to communication received 06/02/2021 – Amendment and Terminal Disclaimer.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 06/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPNs 8753222; 8430763; 8888607; and 8956240 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	A change has been made in claim 41 to correct and clarify what appears to be an inadvertent addition of a strikethrough in the first occurrence of the term “gramwhich includes a strikethrough) should simply read --gram--, since the claimed weight mass is less than 1.0 gram.  Similar language is used in claim 34.  Also, in claims 21 and 44, a comma was strategically inserted for better readability.   These changes do not in any way alter the scope of 
	IN THE CLAIMS:
	Claim 21 – line 9, a comma has been INSERTED after “(Zup)”; 
	Claim 41 – line 4, “gramwith the strikethrough) has been changed to read --gram--;
	As to claim 44 – line 13, a comma has been INSERTED after “(Zup)”. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 21, 23-27, 29, 32-36, 38 and 41-47 are allowable over the prior art of record in view of the timely-filed and properly-submitted terminal disclaimer, received 06/02/2021.  Moreover, note the following comments:
As to independent claim 21, it would not have been obvious to modify any of the prior art devices of record to include the specific limitations regarding wherein the golf club head has a coefficient of restitution (COR) having a value of at least about 0.80 as measured at three locations including a first location at a center of the face and two locations spaced by 7.5 mm on either side of the center of the face along a horizontal axis passing through the center of the face; and wherein the golf club head has a balance point located on the face and the balance point is no more than 3 mm above of the center of the face, and the face has an average face thickness that ranges from about 1.0 mm to about 4.5 mm, in combination with all of the remaining claimed limitations in the claim and including the particulars of the body, the sleeve, the center of gravity (CG), the Zup location, the Izz moment of inertia and the relationship between Ixx and Zup.
As to independent claim 44, it would not have been obvious to modify any of the prior art devices of record to include the specific combination of all of the claimed limitations regarding the body, the sleeve, the weight port and weight, the center of gravity (CG), the Zup location, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711